NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the communications filed on December 13, 2021.  
The previous rejection of claims 1-2, 4-5, 7-12, 14-15, and 17-20 on the ground of non-statutory obviousness-type double patenting has been withdrawn in view of the Terminal Disclaimer filed December 13, 2021.
The previous rejection of claims 1-2, 4-5, 7-12, 14-15, and 17-20 under 35 USC 112, second paragraph, has been withdrawn in view of Applicants’ amendments.
Claims 1-2, 4-5, 7-12, 14-15, and 17-20 are pending and allowable.

Terminal Disclaimer
The Terminal Disclaimer filed December 13, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,792,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Claims:  Claims 1-2, 4-5, 7-12, 14-15, and 17-20   are allowed, wherein claims 1, 11, and 20 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising receiving, via a wireless communication channel, a query from a client machine, 
With respect to claims 11 and 20, the prior art of record, alone or combined, neither anticipates nor renders obvious a system and a non-transitory computer-readable storage device reciting similar limitations.
Discussion of Prior Art:  US 2008/0154488 A1 to Silva et al. is directed to a system and method for selecting a point of interest for a navigation system that displays brand icons associated with the points of interest.  Silva further discloses that when the user selects one of the brand icons, the navigation system lists the points of interest associated with the brand icons.  However, Silva, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 8,121,902 B1 to Desjardins et al. is directed to customer-annotated catalog pages of a merchant website that allow a user to annotate an item and allow users of the website to view a group of potentially-related items and easily navigate to the items’ associated pages. However, Desjardins, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 9,092,458 B1 to Perona et al. is directed to a system and method of sorting graphics files by grouping graphics that depict or possess similar visual features.  However, Perona, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 8,081,158 B2 to Harris is directed to a system that detects characteristics of an image and selects an item to be displayed based on the detected characteristics, such as an item that has the same brand displayed in the image. However, Harris, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 2007/0168357 A1 to Mo is directed to a merchandise recommending system in which image characteristic information is extracted through an image search and in which similar items are determined as having the same brand.  However, Mo, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 2007/0257792 A1 to Gold is directed to a portable device that allows a user to select an image representative of a brand and, in response, the device presents the user with a map indicating locations where the brand may be purchased.  However, Gold, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 2011/0004522 A1 to Lee is directed to a method for providing content including receiving a brand selection from a user, outputting an electronic book including a page on which the user can view a brand store where goods related to the selected brand are displayed. However, Lee, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 2002/0143636 A1 to Carignani  is directed to a system for reducing a purchase price of a product or service by obtaining revenue from advertisements displayed along with a product or service offered for sale and in which the product page allows a user to select different brands to display.  However, Carignani, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 2009/0018932 A1 to Evans et al. is directed to an idea sharing community for marketing and branding that allows idea providers to upload creative idea proposals for other users to purchase and includes a brand interaction system in which users upload creative ideas with respect to a brand.  However, Evans, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 2011/0196724 A1 to Fenton, et al. is directed to a system and method to provide a preferred provider user interface that links to storefront user interfaces through which a user can browse and purchase products from the user’s preferred stores and brands. However, Fenton, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 2009/0276453 A1 to Trout et al. is directed to a brand engine that receives a request from a user to create or display a brand profile of the user.   However, Trout, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
US 8,738,630 B2 to Lin is directed to a method of uploading an image to a webpage, annotating content for the image, and performing searches related to the annotation content including brand and sale price.  However, Lin alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
The article entitled “TheFind.com Launches Next-Generation Shopping Search Engine that Helps Consumers Find Any Product Sold Online; TheFind.com Strives to Search Every Online Store to Deliver Unbiased, Relevant Shopping Search Results,” PR Newswire (New York), October 31, 2006, is directed to a search engine that searches every product online and returns ranked listings to consumers.  However, the article alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
The article entitled “The mediating effect of brand image and information search intentions on the perceived risks associated with online purchasing on a generically-branded website,” by Christo Boshoff, Charlene Schlechter, and Shannon Ward, Management Dynamics 18.4: 18-28, Southern African Institute for Management Scientists (2009), is directed to the effect of brand recognition on whether consumers feel comfortable purchasing products on a generic website.  However, the article alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20 and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625